440 So. 2d 611 (1983)
Robert J. SMITH, Appellant,
v.
CITY OF MIAMI BEACH, Appellee.
No. 83-969.
District Court of Appeal of Florida, Third District.
November 8, 1983.
Richard C. Carter, Miami, for appellant.
Ginsburg, Nagin, Rosin & Ginsburg, and Steven Ginsburg, Coral Gables, for appellee.
Before HENDRY, BASKIN and FERGUSON, JJ.
PER CURIAM.
The interest of a lienholder, whose lien had not been perfected, was subject to forfeiture when the liened property, an automobile, was seized by the city while being used in criminal activity. § 932.703, Fla. Stat. (1981).[1] Under Florida law, a lien on a motor vehicle titled in this state is perfected only when such lien is noted upon the face of the certificate of title or on a duplicate or corrected copy thereof. § 319.27(1), Fla. Stat. (1981); Barnett Bank *612 of Clearwater, N.A. v. Rompon, 377 So. 2d 981, 983 (Fla. 2d DCA 1979).
Affirmed.
NOTES
[1]  Section 932.703(3), Florida Statutes (1981) provides in part:

No bona fide lienholder's interest shall be forfeited under the provisions of ss. 932.701-932.704 if such lienholder establishes that he neither knew nor should have known after a reasonable inquiry that such property was being used or was likely to be used for illegal activity, that such use was without his consent, express or implied, and that the lien had been perfected in the manner prescribed by law prior to such seizure. [e.s.]